— Order, Supreme Court, New York County (Bur*217ton S. Sherman, J.), entered March 25, 1987, which granted plaintiffs motion for a preliminary injunction enjoining defendants from taking any steps to reenter the leased garage premises at 333 East 49th Street, unanimously reversed, on the law and the facts, without costs, the order vacated, and plaintiffs motion is denied.
In granting plaintiff tenant’s motion, the IAS court found triable issues as to whether the 21-year-and-one-month lease had expired and enjoined defendants landlords’ reentry into the premises until it was conclusively shown that plaintiff was a holdover tenant and that defendants had complied with the terms of the lease.
An order of the Civil Court, New York County (Marshall Berger, J.), was entered on or about April 22, 1987, in favor of defendants, finding that plaintiff was a holdover tenant and granting defendants possession of the premises effective June 1, 1987.
In view of the Civil Court’s determination, the order appealed from is vacated as moot. Concur — Kupferman, J. P., Sullivan, Carro, Milonas and Rosenberger, JJ.